Order entered November 29, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00907-CV

                          TOMER DAMTI, Appellant

                                           V.

                       ACET GLOBAL, LLC, Appellee

              On Appeal from the 192nd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-18-04365

                                    ORDER

      By agreed motion filed November 24, 2021, appellant seeks a ten-day

extension of time to file his brief. We GRANT the motion and ORDER the brief

be filed no later than December 6, 2021.


                                                /s/   BONNIE LEE GOLDSTEIN
                                                      JUSTICE